Name: Commission Regulation (EC) No 213/2004 of 5 February 2004 suspending for an additional period of six months, with regard to sugar of CN codes 1701 and 1702 imported from Serbia and Montenegro, the arrangements provided for in Council Regulation (EC) No 2007/2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's stabilisation and association process
 Type: Regulation
 Subject Matter: Europe;  international trade;  trade;  trade policy;  beverages and sugar
 Date Published: nan

 Avis juridique important|32004R0213Commission Regulation (EC) No 213/2004 of 5 February 2004 suspending for an additional period of six months, with regard to sugar of CN codes 1701 and 1702 imported from Serbia and Montenegro, the arrangements provided for in Council Regulation (EC) No 2007/2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's stabilisation and association process Official Journal L 036 , 07/02/2004 P. 0004 - 0005Commission Regulation (EC) No 213/2004of 5 February 2004suspending for an additional period of six months, with regard to sugar of CN codes 1701 and 1702 imported from Serbia and Montenegro, the arrangements provided for in Council Regulation (EC) No 2007/2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's stabilisation and association processTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2007/2000 of 18 September 2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's stabilisation and association process, amending Regulation (EC) No 2820/98 and repealing Regulations (EC) No 1763/1999 and (EC) No 6/2000(1), and in particular Article 12(3) thereof,Whereas:(1) Commission Regulation (EC) No 764/2003(2) suspended, for a period of three months, the preferential arrangements provided for in Regulation (EC) No 2007/2000 for sugar of CN codes 1701 and 1702 imported from Serbia and Montenegro. At the basis of this decision were findings made in Serbia and Montenegro according to which the system of certification and control of the preferential origin of sugar of CN codes 1701 and 1702 did not allow the competent authorities of this beneficiary country to verify the originating status of the products and to provide administrative cooperation as required for the verification of evidence of origin.(2) Since there had been no significant change in the situation in Serbia and Montenegro, Commission Regulation (EC) No 1343/2003(3) suspended, for an additional period of six months, the preferential arrangements provided for in Regulation (EC) No 2007/2000 for sugar of CN codes 1701 and 1702 imported from Serbia and Montenegro.(3) Both suspension measures were decided in application of the provisions laid down in Article 12(1) of Regulation (EC) No 2007/2000.(4) Article 12(3) of Regulation (EC) No 2007/2000 states that, on conclusion of the period of suspension, the Commission shall decide either to terminate or to extend the suspension measure.(5) Despite considerable efforts by the authorities in Serbia and Montenegro to redress the situation, deficiencies persist in their system of certification and control of preferential origin.(6) The Commission therefore considers that the suspension measure should be extended for an additional period of six months, in so far as sugar of CN codes 1701 or 1702 declared as originating in Serbia and Montenegro is concerned, in application of Article 12(3) of Council Regulation (EC) No 2007/2000.(7) The Customs Code Committee has been informed accordingly,HAS ADOPTED THIS REGULATION:Article 1The preferential arrangements provided for in Council Regulation (EC) No 2007/2000 for sugar of CN codes 1701 and 1702 imported from Serbia and Montenegro are suspended for an additional period of six months.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.It is applicable from 8 February 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 February 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 240, 23.9.2000, p. 1. Regulation last amended by Commission Regulation (EC) No 607/2003 (OJ L 86, 3.4.2003, p. 18).(2) OJ L 109, 1.5.2003, p. 13.(3) OJ L 189, 29.7.2003, p. 30.